UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4765


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DWAYNE STONE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:12-cr-00305-MOC-1)


Submitted:   August 31, 2016             Decided:   September 29, 2016


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Brown, Jr., LAW OFFICES OF RICHARD L. BROWN, JR.,
Monroe, North Carolina, for Appellant.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dwayne Stone appeals the district court’s order revoking

his     supervised          release    and        sentencing        him      to    15     months’

imprisonment          and    36    months       of     supervised       release.          Stone’s

counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), stating that there are no meritorious issues

for appeal but questioning whether the district court abused its

discretion by imposing a term of imprisonment consecutive to

Stone’s        state     sentence     and       by     ordering     a     36-month       term     of

supervised release.                Stone was advised of his right to file a

pro se supplemental brief, but he has not filed one.                               We affirm.

      “A   district          court    has       broad    discretion        when        imposing    a

sentence        upon     revocation         of        supervised        release.”          United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                       We “will

affirm     a    revocation         sentence       if    it   is     within       the    statutory

maximum and is not ‘plainly unreasonable.’”                             Id. (quoting United

States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)).                                   First, we

discern        no    error    in     the    district         court’s       imposition       of    a

consecutive          sentence.        See       U.S.    Sentencing        Guidelines       Manual

§ 7B1.3(f)          (1997)   (policy       statement         expressing      preference          for

consecutive          sentences).           We    also    conclude         that    the    district

court was well within its statutory discretion to order a 36-

month    term       of   supervised        release.           See    18    U.S.C.       § 3583(h)

(2012).

                                                  2
     In   accordance     with    Anders,     we    have   reviewed      the   entire

record in this case and have found no meritorious issues for

appeal.    We    therefore      affirm   the      district      court’s   judgment.

This Court requires that counsel inform Stone, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Stone requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court      for   leave      to   withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on Stone.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented        in   the    materials    before

this Court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         3